Citation Nr: 0510061	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by sleep disturbances (claimed as sleep apnea), 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by neurologic signs or symptoms (claimed as 
simple motor tics), to include as due to undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from January 1991 to May 1991, to include active service 
in the Southwest Asia theater of operations from February 
1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board also notes that in June 2003, the veteran was 
provided a Statement of the Case on the issues of entitlement 
to service connection for psychiatric disability and 
entitlement to service connection for erectile dysfunction, 
both to include as due to undiagnosed illness.  In a cover 
letter sent with the Statement of the Case, the veteran was 
informed of the requirement that he submit a substantive 
appeal that specifically addressed the benefit he wanted as 
well as the facts in the Statement of the Case with which he 
disagreed if he desired appellate review with respect to 
these issues.  Theses issues were not thereafter addressed in 
any written documentation received from the veteran or his 
representative, including a VA Form 9 received by the RO in 
July 2003.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to these matters.

Furthermore, in a July 2003 VA Form 9, the veteran raised the 
issue of entitlement to service connection for muscle pain, 
to include as due to undiagnosed illness.  The record before 
the Board does not reflect that the RO has responded to this 
claim.  Therefore, this matter is referred to the RO for 
appropriate action.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the issues on appeal, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA and the implementing regulations.

Furthermore, in December 1999, the RO issued a letter to the 
veteran advising, in part, that he could submit evidence 
indicating that he had an undiagnosed illness which began 
either during active service in the Southwest Asia theater of 
operations or within two years thereafter.  In a June 2003 
Statement of the Case, the RO informed the veteran that he 
could submit evidence indicating that he had an undiagnosed 
illness which began either during active service in the 
Southwest Asia theater of operations or at any time through 
December 31, 2001.  However, in November 2001, VA published 
an interim final rule (ultimately published as a final rule 
without changes in December 2004) to expand the period within 
which disabilities resulting from undiagnosed illnesses 
suffered by Gulf War veterans must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established.  The presumptive period was expanded to 
December 31, 2006.  See 38 C.F.R. § 3.317 (2004).  The RO 
should issue a new development letter to the veteran, 
reflecting this change in the presumptive period.  The RO 
should also review the veteran's claims for service 
connection under this revised regulation.  

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

Specifically, the Board notes that it is not clear that all 
of the veteran's periods of active duty have been verified.  
In addition, while some of the veteran's service medical 
records have been associated with the claims file, it appears 
that these records might be incomplete.  All periods of 
active service should be verified for the record, and the RO 
should arrange for an exhaustive search for all the veteran's 
service medical records, including all records from his 
National Guard service.

Furthermore, in statements received by the RO in December 
2000 and August 2003, the veteran reported that he had been 
receiving treatment at the Syracuse and Buffalo VA Medical 
Centers (VAMCs), and the Rome VA Outpatient Clinic.  Records 
also show that the veteran has been seen at the Albany VAMC.  
There is no indication that the RO requested copies of all of 
the veteran's pertinent treatment records from the Buffalo 
VAMC.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, the RO should obtain 
and associate with the record all outstanding pertinent 
medical records from the aforementioned VA medical 
facilities.

The Board further notes that, although the veteran underwent 
a VA examinations in February 2001, the reports of these 
examination are not adequate for adjudication purposes.  In 
this regard, the Board notes that the VA examiner should 
detail all claimed conditions and symptoms (including what 
precipitates and what relieves them).  The examiner should 
then identify the diagnosed disorders, if any, to which the 
symptoms are attributable, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not attributable to a known clinical 
diagnosis.  If there are any symptoms that are not determined 
to be associated with a known clinical diagnosis, further 
specialist examinations will be required to address these 
findings. 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004), to include 
notification that he should submit any 
pertinent evidence in his possession.  
The RO should specifically inform the 
veteran that the presumptive period for 
Gulf War illnesses was expanded to 
December 31, 2006, and that he should 
submit medical evidence attributing his 
claimed disabilities to undiagnosed 
illnesses, or provide the RO with 
identifying information and any necessary 
authorization to enable the RO to obtain 
such medical evidence on his behalf.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment and 
evaluation from the Syracuse, Albany and 
Buffalo VA Medical Centers, and the Rome 
VA Outpatient Clinic.

3.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.

4.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
periods of active duty for training.  

5.  The RO should also arrange for an 
exhaustive search for all service medical 
records during the veteran's service.  
The efforts to obtain such records should 
be documented. 

6.  Following the development requested 
above, the RO should arrange for the 
veteran to undergo VA examination(s) with 
regard to his claims for service 
connection for disability manifested by 
sleep disturbances (claimed as sleep 
apnea) and service connection for 
disability manifested by neurologic signs 
or symptoms (claimed as simple motor 
tics).  The claims file, to include a 
complete copy of this REMAND, must be 
made available to, and be reviewed by, 
each physician designated to examine the 
veteran.  

a.  The examiner should thoroughly review 
the claims file prior to completion of 
the examination report.

b.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include sleep apnea and 
simple motor tics.  The examiner should 
conduct a comprehensive examination, and 
provide details about the onset, 
frequency, duration, and severity of all 
claimed symptoms and state what 
precipitates and what relieves them.  All 
objective indications of the claimed 
disabilities should be identified.

c.  The examiner should list all 
diagnosed conditions responsible for the 
claimed symptoms and state which symptoms 
are associated with each condition.  If 
all symptoms are associated with a 
diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.  For each 
diagnosed condition, the examiner should 
render an opinion as to whether it is as 
least as likely as not that such 
disability is etiologically related to 
the veteran's active military service.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

d.  If there are any symptoms that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.  

For each diagnosed condition, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that such disability is etiologically 
related to the veteran's active military 
service.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




